Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Reasons for Allowance
Claims 1-11 and 23-32 are allowed and have been renumbered 1-21.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a DNA repair device that includes a platform situated between an opening and an array disposed within a housing where the array comprises a plurality of electromagnetic energy sources; a thermal sensor coupled to the platform; a heat exchanger disposed within the housing and operatively coupled to a fluid pump, wherein the heat exchanger is configured to heat or cool a medium in the fluid pump, further wherein the fluid pump is configured to circulate the medium to the fillable platform.  These limitations are in combination and in context with the claim as a whole.  
The closest prior art is Korman et al. (US 2002/0173833 A1) which discloses a method for treating skin disorders, but does not teach or suggest the claimed invention.
The next closest prior art is Jacobs et al. (US 2010/0267126 A1) which discloses a bioreactor for growing a biological species using an LED, but does not teach or suggest the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799